J-A24030-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    JENNIFER VOGEL BURGESS                     :
                                               :
                       Appellant               :   No. 1591 WDA 2019

          Appeal from the Judgment of Sentence Entered July 11, 2019
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0005723-2018


BEFORE: BENDER, P.J.E., McLAUGHLIN, J., and MUSMANNO, J.

MEMORANDUM BY McLAUGHLIN, J.:                         FILED JANUARY 04, 2021

        Jennifer Vogel Burgess appeals from the judgment of sentence entered

after being convicted of Bad Checks.1 Burgess challenges the sufficiency of

the evidence and the imposition of restitution as a part of her sentence. We

affirm.

        The trial court aptly summarized the facts of this case as follows:


           In December of 2017 [Burgess] engaged in conversations
           about purchasing a residential property from the victim[,
           Rachel Khan]. The victim worked for her family’s
           commercial and residential real estate business and did not
           know [Burgess] prior to this interaction. [Burgess] and her
           husband were unable to secure a mortgage and entered into
           a lease/rental agreement for the same property. The victim
           permitted [Burgess’s] family to move into the property in
           mid-December 2017, even though the rental agreement did
           not begin until January 1, 2018. Under the terms of the
           agreement $1,800 was due on January 1, 2018,
____________________________________________


1   18 Pa.C.S.A. § 4105(a)(1).
J-A24030-20


         representing a $900 security deposit and $900 for the first
         month’s rent. It is undisputed that [Burgess] and her
         husband did not make this payment on January 1st, and on
         January 8, 2018 victim went to the property to demand
         payment. It was on this day that [Burgess] knowingly wrote
         a check from a closed account to the victim for $1,800. The
         check was post-dated January 15, 2018 and the memo line
         read “rent and security.” The victim testified that she
         accepted the post-dated check because [Burgess] offered it
         as “collateral” in an effort to secure another form of
         payment in the coming days. The victim was not aware the
         account was closed and would not have accepted the check
         if she had been told so by [Burgess]. According to
         [Burgess], she told the victim the account was closed and
         not to cash it, and that the only reason she wrote the check
         was to appease the victim’s family, who was demanding the
         rent and security deposit. When neither [Burgess] nor her
         husband provided any other type of payment, victim
         deposited the check on January 19, 201[8], eleven (11)
         days after she received the check and four (4) days after
         the post-date. On January 23, 201[8], Key Bank informed
         the victim that [Burgess’s] check would not be honored
         because it was written from a closed account.

Trial Ct. Op., filed 2/4/20, at 3-4 (footnotes omitted). The Commonwealth

charged Burgess with the above referenced offense and Burgess proceeded

with a non-jury trial.

      At trial the victim and Burgess testified. The trial court found Burgess

guilty and the same day sentenced her to five years’ probation and imposed

restitution in the amount of the bad check which was $1,800. Burgess filed a

post sentence motion raising challenges to the weight of the evidence and the

imposition of restitution. Regarding restitution, Burgess noted that a civil

judgment was entered against her husband and claimed that it included the

amount of $1,800 for the bad check. See Post Sentence Motion, filed 7/18/19,



                                    -2-
J-A24030-20



at para. 8 and Exhibit B. Burgess attached the civil complaint filed against her

husband in the amount of $11,600. See Post Sentence Motion, Exhibit B. The

breakdown of that amount included the following: $8,000 for ruined kitchen

cabinets and $3,600 for rent remaining due and unpaid on the filing date of

the complaint. Id. She also attached the order granting judgment against her

husband in the amount of $6,600. Id. This included $5,400 for rent and

$1,200 for utility bills. Id. The plaintiff listed on the complaint and order was

Noorjihan Khan. The trial court denied this motion and this timely appeal

followed.

      Burgess presents the following claims before this Court:

         I. Is the evidence wholly insufficient in this case to support
         the conviction for Bad Checks in that no evidence of any
         criminal intent was proven?

         II. Did the trial court err in imposing restitution in this case
         where it amounts to "double dipping" in that a civil judgment
         had been entered against the appellant's husband for this
         same amount of money?

Burgess’s Br. at 6.

      Burgess’s first claim challenges the sufficiency of the evidence. She

alleges that because the Commonwealth did not prove that she intended to

defraud the victim, the evidence was insufficient to support the conviction.

While she acknowledges that the statute does not require intent as an element

of the crime, she nonetheless claims “that does not mean that a defendant

can be convicted even with no wrongful intent at all, which is what occurred

in this case.” Id. at 17.


                                      -3-
J-A24030-20



      When reviewing a claim challenging the sufficiency of the evidence, “our

standard of review is de novo, however, our scope of review is limited to

considering the evidence of record, and all reasonable inferences arising

therefrom, viewing in the light most favorable to the Commonwealth as the

verdict winner.” Commonwealth v. Rushing, 99 A.3d 416, 420-21 (Pa.

2014).

      The trial court in reviewing the evidence, determined that Burgess’s

claim was meritless. It noted that “[b]y the plain reading of the statute and

the decisions handed down by the Pennsylvania Supreme Court,” the

Commonwealth was only required to prove that Burgess wrote a check from

an account that she knew was closed. Trial Ct. Op. at 5. We agree.

      The trial court found Burgess guilty of Bad Checks which provides: “A

person commits an offense if he issues or passes a check or similar sight order

for the payment of money, knowing that it will not be honored by the drawee.”

18 Pa.C.S.A. § 4105(a)(1). Further, in Commonwealth v. Mutnik, 406 A.2d

516, 518 (Pa. 1979), our Supreme Court held that “section 4105 does not

require the Commonwealth to prove an intent to defraud on the part of the

defendant.”

      At trial, Burgess admitted that she knew the account from which the

check was written was closed. See N.T., Trial, 7/11/19, at 30-31. Though

Burgess claimed that she informed Ms. Khan of this as well, as fact finder, the

court was free to believe all, part, or none of this testimony. See

Commonwealth v. Gause, 164 A.3d 532, 541 (Pa.Super. 2017) (en banc)

                                     -4-
J-A24030-20



(citation omitted). As the trial court made clear, it did not find Burgess’s

testimony credible. See N.T., Trial, at 33 (“In order for me to find you not

guilty, I would have to believe that Ms. Khan knew the account was closed

and that she took this check anyway. I do not believe that, all right”). Viewing

the evidence in the light most favorable to the Commonwealth, the evidence

was sufficient to sustain the conviction.

      Next, Burgess claims that the trial court erred in imposing restitution as

a part of her sentence when Ms. Khan “obtained a civil judgment against

[Burgess’s] husband for the $1,800.00 owed for rent and security deposit[.]”

Burgess’s Br. at 27. Thus, Burgess argues that “restitution as a part of her

sentence was improper and amounts to a second collection for one debt.” Id.

She cites the restitution statute which provides that a victim may obtain

restitution “provided that any civil award shall be reduced by the amount paid

under the criminal judgment.” 18 Pa.C.S.A. § 1106(g). Burgess maintains that

the statute requires that the “amount of restitution [be] reduced by the

amount of the civil award.” Burgess’s Br. at 27. Burgess also argues that the

trial court did not inquire about her ability to make restitution payments.

      A claim challenging the imposition of restitution implicates the legality

of sentence. See Commonwealth v. Ramos, 197 A.3d 766, 768 (Pa.Super.

2018). “When the legality of a sentence is at issue, our ‘standard of review

over such questions is de novo and our scope of review is plenary.’” Id. at

769 (quoting Commonwealth v. Diamond, 945 A.2d 252, 256 (Pa.Super.

2008), appeal denied, 955 A.2d 356 (Pa. 2008)).

                                     -5-
J-A24030-20



        Burgess challenges the court’s ability to impose restitution due to there

being a civil judgment against her husband. Section 1106(g) “clearly provides

that the criminal defendant who is the subject of a restitution order is entitled

to an offset in a subsequently entered civil judgment for the amount of

restitution ordered as part of the sentence in the criminal proceeding.” L.B.

Foster Co. v. Charles Caracciolo Steel & Metal Yard, Inc., 777 A.2d 1090,

1095 (Pa.Super. 2001). However, the civil judgment does not prevent a trial

court from ordering restitution.

        This Court previously addressed a similar claim in Commonwealth v.

Pleger, 934 A.2d 715, 720 (Pa.Super. 2007). The Pleger Court concluded

that a general release and settlement entered against the appellant was

irrelevant to the court’s imposition of restitution. Pledger was convicted of

driving under the influence (DUI).2 Prior to Pledger’s sentencing, the victim

accepted a settlement through Pledger’s insurance company. The trial court

determined that it could not impose restitution because of the settlement. This

Court vacated the judgment of sentence and remanded for resentencing for

purposes of imposing restitution, concluding that the trial court was required

to do the following: 1) “pursuant to the aforesaid statutes and caselaw, to

consider fully the request for restitution presented by the district attorney’s

office”; 2) “evaluate that request in a manner consistent with 18 Pa.C.S.A. §

1106 and 42 Pa.C.S.A. § 9721(c)”; 3) “to arrive at the full amount of

____________________________________________


2   75 Pa.C.S.A. § 3802(b).

                                           -6-
J-A24030-20



restitution due”; and 4) “issue an appropriate order requiring full restitution

as an aspect of [Pleger’s] sentence.” Pleger, 934 A.2d at 721.

      Here, the entry of civil judgment against Burgess’ husband did not

preclude the trial court from imposing restitution against Burgess, who wrote

the bad check. First, the judgment was entered in favor of Noorjihan Khan,

who is not the victim in the present case. Secondly, the civil judgment did not

remedy the criminal conduct of Burgess since husband did not write the bad

check. The civil judgment entered against husband amounted to $6,600,

$5,400 of which was for rent. The amount nor the order specify if the $5,400

included the $1,800 from the bad check. The trial court did not err in imposing

restitution as a part of Burgess’s sentence.

      Regarding Burgess’s secondary claim that the trial court failed to inquire

as to her ability to pay restitution, we note that she did not raise this claim

before the trial court. However, because such a claim raises a challenge to the

legality   of   sentence,   it   is   unwaivable.   Ramos,   197   A.3d   at   768;

Commonwealth v. Smith, 210 A.3d 1050, 1062 (Pa.Super. 2019) (stating

challenge to legality of sentence unwaivable).

      The record refutes Burgess’s allegation that the court failed to consider

her ability to pay. At sentencing, the trial court inquired what Burgess did for

a living as well as her husband and it inquired as to how she provided for their

five children. See N.T., Trial, at 35. She replied that she was a housewife and

relied on her husband’s income as a landscaper and contractor. Id. She also

stated that she received payments through social security for one of her

                                          -7-
J-A24030-20



children. Id. at 36. The court then ordered that Burgess pay $50 a month to

pay off the restitution and court costs. Id. at 38.

      Additionally, the trial court was limited in its ability to impose restitution

as the statute requires that reimbursement be made to the victim in “the face

amount of the check.” 18 Pa.C.S.A. § 4105(e)(1) (“Upon conviction under this

section the sentence shall include an order for the issue or passer to

reimburse the payee or such other party as the circumstances may indicate

for: [t]he face amount of the check”) (emphasis added). Burgess’s claim is

meritless. Therefore, we affirm the judgment of sentence.

            Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/04/2021




                                       -8-
J-A24030-20




              -9-